Citation Nr: 0004066	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Becky J. Morgan, Esq.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel







INTRODUCTION

The appellant served on active duty from November 1958 to 
February 1962.  He also served in the Oklahoma Army National 
Guard from December 1984 to February 1992, with periods of 
active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The appellant's case was remanded for 
further development in March 1966.  It is again before the 
Board for appellate review.

REMAND

As noted in the Board's March 1996 remand, the appellant 
served in the Oklahoma Army National Guard from 1984 to 1992.  
The remand requested that the appellant's service medical 
records and that verification of his types of service be 
obtained.  In this regard, the record reflects that the 
National Personnel Records Center (NPRC) was contacted with 
negative results in October 1996.  There is no indication, 
however, that the RO followed up on NPRC's recommendation to 
contact the appellant's State Adjutant or the Adjutant of the 
National Guard  While the Board acknowledges that there are 
numerous service medical and personnel records in the claims 
folder, it is unclear whether these records are complete.  
(e.g., there is no copy of a separation/discharge physical 
examination)  Moreover, there is no documentation of any 
development actions taken by VA with the State Adjutant or 
the Adjutant of the National Guard.  VA has an obligation, 
even before determining whether a claim is well grounded, to 
secure records from governmental agencies.  38 U.S.C.A. § 
5103 (West 1991).  Hence, further development is in order.

Finally, the Board notes that in order to establish service 
connection for a disability for a period of active duty for 
training (ADT) , the disability for which service connection 
is sought must have manifested itself during that period from 
a disease or injury incurred or aggravated during that 
period.  If an application relates to a period of inactive 
duty for training (IDT), a disability must have manifested 
itself during that period from an injury incurred or 
aggravated during that period.  See 38 U.S.C.A. § 101(24) 
(West 1991); Paulson v Brown, 7 Vet. App. 466, 469 (1995).  
Accordingly, the appellant is advised that he must provide 
competent evidence to establish that his claimed disability 
is related to a period of ADT or IDT or that it was 
aggravated as a result of his military service during a 
period of ADT or IDT.  See generally Robinette v. Brown, 8 
Vet. App. 69 (1995).

Accordingly, the appellant's case is remanded for the 
following action:  

1.  The RO should directly contact the 
Oklahoma State National Guard Adjutant 
General and/or the Department of Military 
Affairs, Adjutant General of the National 
Guard as well as all other available 
sources, and request verification of all 
dates of the appellant's National Guard 
service from 1984 to 1992, as well as the 
type of service during each period of 
such service, i.e., whether the appellant 
performed active duty, active duty for 
training or inactive duty for training 
for each period of service.  All periods 
of active duty for training and inactive 
duty for training should be separately 
noted by date and unit, if possible.  The 
RO should also request copies of all 
inpatient, outpatient and medical 
examination records for the appellant 
pertaining to this period of service.  
All attempts at fulfilling this 
development must be carefully documented 
in the claims folder.

2.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his attorney an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


